Fourth Court of Appeals
                                San Antonio, Texas
                                      August 6, 2018

                                   No. 04-18-00448-CV

                IN THE INTEREST OF A.L.J.R. ET. AL, CHILDREN,

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017PA01227
                       Honorable Martha B. Tanner, Judge Presiding


                                      ORDER
    Appellant’s Motion to Extend Time to File Notice of Appeal is hereby DENIED AS
MOOT.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court